Citation Nr: 0028602	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  96-06 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana



THE ISSUE

Entitlement to service connection for claimed pulmonary 
disability.  



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to April 
1993.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the RO.

In May 1997, the Board remanded the case for additional 
development.  



REMAND

In the May 1997 remand, the Board instructed the RO to 
arrange for a special VA pulmonary examination in order to 
determine the nature and extent of any claimed lung disorder.  
The examiner was instructed to do all indicated testing.  

The requested VA examination was conducted in June 2000.  The 
examination report noted that pulmonary function studies and 
chest x-rays had been obtained.  Although the x-ray study 
report was associated with the claims folder, the pulmonary 
function study report was not.  In addition, some of the 
results noted for the arterial blood gas studies were not 
within the reported normal range, but there findings were not 
specifically addressed by the examiner in his report.  

Inasmuch as the examiner apparently determined that pulmonary 
function studies were indicated, the examination report is 
incomplete and does not comply with the Board's remand.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

In light of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers, VA or private, who have 
provided treatment to him for any lung 
disorder since his discharge from 
service.  The veteran also should be 
informed that he should provide any 
medical evidence which tends to support 
his position that he currently has 
pulmonary disability due to disease or 
injury which was incurred in or 
aggravated by service.  The RO should 
obtain copies of all of the records from 
the identified treatment sources and 
associate them with the claims folder.  

2.  The RO should attempt to obtain 
copies of any reports of pulmonary 
functions studies conducted in 
conjunction with the June 2000 VA 
examination.  

3.  Then, the veteran should be afforded 
another special VA pulmonary examination 
in order to determine the nature and 
extent of any claimed lung disorder.  All 
indicated testing should be done in this 
regard.  The claims folder should be made 
available to the examiner in connection 
with a review of the case.  Detailed 
clinical findings and history should be 
recorded by the examiner.  Based on a 
review of the case, the examiner should 
provide an opinion as to whether the 
veteran currently is suffering pulmonary 
disability due to disease or injury in 
service.  

4.  After the development requested above 
is completed, the RO should again review 
the veteran's claim.  If any benefit 
sought on appeal remains denied, the 
veteran should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



